                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         DOCKET NO.: 3:19-CR-043-RJC-DCK

UNITED STATES OF AMERICA,                 )
          Plaintiff,                      )
                                          )
v.                                        )
                                          )                                  ORDER
JACK BENSON FLANDERS,                     )
            Defendant.                    )
                                          )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Reinstate

Bond” (Document No. 42) filed February 21, 2020. In his motion, Defendant seeks reinstatement

of the bond on which he was released prior to his guilty plea to the charges in his case. Defendant’s

plea pursuant to Rule 11(c)(1)(C) was rejected by the presiding district judge, and Defendant’s

case is now again pending trial. The Court is informed that the government opposes the motion.

       IT IS, THEREFORE, ORDERED that the government shall file a written response to

Defendant’s motion by March 11, 2020. The response should address the government’s position

as to the proper standard to apply to this unique situation under the Bail Reform Act, and why it

believes the Defendant should remain detained.

       IT IS FURTHER ORDERED that the Clerk shall set this matter for a hearing at the

earliest possible time when the undersigned returns to Court for his next duty term.



                                         Signed: March 4, 2020
